FLAUM, Circuit Judge,
dissenting.
I respectfully dissent. I believe the majority errs in concluding that none of Hesse’s speech is constitutionally protected. Because I conclude that there are at least two instances of protected speech, I would remand for a new trial to allow a jury to determine whether Hesse’s constitutionally protected speech was a substantial or motivating factor in the defendants’ decision to transfer him. If so, the defendants would then have an opportunity to demonstrate that they would have taken the same action in the absence of Hesse’s protected exercise of his first amendment rights.
I.
A three-step analysis is required where a public employee's first amendment rights are at issue. Knapp v. Whitaker, 757 F.2d 827, 845 (7th Cir.), cert. denied, 474 U.S. 803, 106 S.Ct. 36, 88 L.Ed.2d 29 (1985). First, the court must determine whether the plaintiff's speech is constitutionally protected. This is a question of law. Connick v. Myers, 461 U.S. 138, 148 n. 7, 103 S.Ct. 1684, 1690 n. 7, 75 L.Ed.2d 708 (1983); Mt. Healthy Bd. of Educ. v. Doyle, 429 U.S. 274, 97 S.Ct. 568, 50 L.Ed.2d 471 (1977); Pickering v. Board of Educ., 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1967); Knapp, 757 F.2d at 839, 845. If the plaintiff’s speech is protected by the first amendment, then two issues of fact must be addressed. The first factual issue is whether the defendant’s actions were motivated by the plaintiff's constitutionally protected speech. Knapp, 757 F.2d at 845. If the plaintiff can demonstrate that his or her constitutionally protected speech was a substantial or motivating factor in the defendant’s actions, the defendant must then have an opportunity to prove that it would have taken the same action in the absence of the plaintiffs exercise of his or her first amendment rights. Id.
II.
To determine whether Hesse’s speech is constitutionally protected, a two-part analysis is necessary. Id. at 839. First, the court must decide whether Hesse’s speech dealt with a matter of public concern. Connick, 461 U.S. 138, 103 S.Ct. 1684, 75 L.Ed.2d 708. If so, the court must then employ a balancing test (the Pickering balance”) to determine whether or not the speech is constitutionally protected. Pickering, 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811.
A.
In order to determine whether Hesse’s speech dealt with a matter of public concern the court must look at the “content, form, and context” of Hesse’s statements. *755Connick, 461 U.S. at 147, 103 S.Ct. at 1690.1 Several of Hesse’s statements were personal in nature, they related solely to Hesse’s disagreements with the schools’ administrators over his negative evaluations, class assignments, and relationship with the administration. This speech is not related to any matter of public concern and therefore I agree with the majority that it is not protected by the first amendment. Some of Hesse’s speech, however, dealt with the district’s disciplinary policies for students, grade fraud, and the procedures for evaluating teachers’ performances. Each of these issues relates directly to the quality of education in the Schaumburg School District and therefore I would find that this speech addressed matters of public concern.2 These were the issues Hesse raised during a faculty symposium on March 2, 1984, in speeches before the Board of Education, and in his grade fraud memorandum of December 8, 1984. Because each of these statements addressed matters of public concern, the court should apply the Pickering balance to determine whether they are constitutionally protected.3
B.
Under Pickering, the court must balance the state’s interest in an efficient and effective school system with a teacher’s right as a citizen to speak out on matters of public concern. “The problem in any case is to arrive at a balance between the interests of the teacher, as a citizen, in commenting upon matters of public concern and the interest of the State, as an employer, in promoting the efficiency of the public services it performs through its employees.” Pickering, 391 U.S. at 568, 88 S.Ct. at 1734. The Pickering Court considered a *756number of factors and determined that the plaintiff’s speech was protected because: (1) it was not directed at anyone with whom Pickering had contact on a daily basis; (2) Pickering’s employment did not require personal loyalty to the school board or superintendent; (3) the speech did not disrupt harmony among his co-workers; and (4) Pickering’s immediate supervisors’ ability to maintain discipline was not negatively affected by the speech. Id. at 569-70, 88 S.Ct. at 1735-36. In Connick, although a portion of the plaintiff's speech touched upon a matter of public concern, the Court concluded that under the Pickering balance it was not constitutionally protected. Connick, 461 U.S. at 149-54, 103 S.Ct. at 1691-93. In reaching this conclusion, the Court considered several factors including: (1) whether the speech negatively affected the plaintiff's ability to perform her job; (2) the need for a close working relationship between the plaintiff, Myers, and her supervisor, Connick; (3) the time, place and manner of the speech; and (4) the context of the underlying dispute between Myers and Connick. Id. at 150-54, 103 S.Ct. at 1691-93.4
Hesse’s memorandum of December 8, 1984 was directed to the Principal of Schaumburg High School and members of the Board of Education. It summarized the points Hesse made in his presentation to the Board of Education on October 13, 1984 regarding his perception that there was significant grade fraud at Schaumburg High School. Hesse’s concern was with a policy the district had adopted which required teachers “not to use the actual percentage a student achieves in each nine week period and on the final exam when they average out the final semester grade.” December 8, 1984, Grade Fraud Memo (emphasis in the original). Hesse’s disagreement with this policy resulted from his conclusion that
the current policy is simply very effective at passing students who would otherwise fail if their actual percentage scores were used to determine their grades. I believe that this is a deceptive practice that makes the public think the district is doing a far better job than it actually is. But, the greatest harm is that such an illogical method of averaging scores sends students into the job market without the necessary knowledge they need to function on the job.

Id.

This memorandum was directed both at persons with whom Hesse had daily contact at Schaumburg High School and at members of the Board of Education with whom he had no daily contact. The memorandum did not have the potential to undermine the principal’s ability to maintain discipline in the school, nor should it have affected the harmony among Hesse’s fellow teachers. Furthermore, this speech did not arise directly out of the context of a personal dispute. I would therefore conclude, as a matter of law, that Hesse’s first amendment right to speak out as a citizen on this matter of public concern was not outweighed by the state’s interest in providing an efficient public educational system. I would hold that this memorandum is constitutionally protected speech.5
Similarly, Hesse’s October 13 speech before the Board of Education also involved the issue of grade fraud.6 The same Pickering factors can be applied to this instance of speech, yielding the conclusion *757that it is also protected by the first amendment. This speech could not have undermined the principal’s ability to maintain discipline in the school; it did not affect the harmony among Hesse’s fellow teachers; it did not directly arise in the context of a dispute between Hesse and the school administration; and the time, place and manner of the speech were appropriate.
Hesse’s third instance of speech on a matter of public concern occurred at a faculty symposium on global education on March 2, 1984. At the symposium, Hesse asked the guest speaker various questions related to the topic of proper teacher evaluation procedures. Hesse voiced his complaint that the procedures utilized at Schaumburg High School were improper because they allowed students to evaluate their own teachers. Hesse argued that to ensure positive evaluations, teachers were pressured to give their students higher grades than they deserved.
Applying the Pickering balance to this speech, I would conclude that it is not constitutionally protected. First, Hesse spoke out at a mandatory faculty symposium which most of the Schaumburg High School faculty attended. The time, place and manner of Hesse’s speech therefore posed a significant threat to the harmony between Hesse and his co-workers, to Hesse’s employment relationship with his colleagues and superiors, and to the principal’s ability to maintain discipline in the school. Several of the faculty members testified that Hesse’s actions at the symposium were both offensive and embarrassing. Furthermore, some of the questions arose out of a dispute Hesse was having with his superiors regarding his own negative evaluations.7 In this situation, the state’s interest in promoting effective and efficient public educational services outweighed Hesse’s right as a citizen to speak out on this matter of public concern. I would conclude that this speech is therefore not constitutionally protected under Pickering.
C.
Because there are at least two important instances of constitutionally protected speech, I would remand this case for a new trial.8 Hesse should have the opportunity to have a jury decide whether or not his transfer to a less desirable position was in retaliation for his exercise of his first amendment rights. A reasonable jury could find that Hesse’s transfer was in retaliation for his protected speech for a number of reasons. First, Hesse’s protected speech occurred much closer in time to Hesse’s transfer than any of his unprotected speech. Second, Hesse’s speeches to the Board of Education and the December 8 memorandum were directed to persons both inside and outside the Schaumburg High School administration. These instances of speech may therefore have had a greater potential to embarrass the school administrators who made the decision to *758transfer Hesse. Finally, the question of possible grade fraud is a sensitive issue which could demonstrate that the quality of education in the Schaumburg School District was significantly lower than the public had been led to believe. A jury should therefore be permitted to determine the factual questions of whether the defendants’ actions were a result of Hesse’s constitutionally protected speech, and whether the defendants would have taken the same action in the absence of this speech.9
III.
Employees who have no disagreements with the manner in which an institution is run are unlikely to see any problems in need of public attention. As a result, these types of first amendment cases typically involve disgruntled employees. If employees are automatically denied first amendment protection simply because they are involved in some type of dispute with their employer, serious issues of public concern will never be brought to light. See Rode v. Dellarciprete, 845 F.2d at 1202 (3rd Cir.1988) (“Dismissing Rode’s speech as unprotected merely because she had a personal stake in the controversy fetters public debate on an important issue because it muzzles an affected employee from speaking out.”). An employer who takes adverse action against a disgruntled employee because the employee is disrupting the workplace, rather than in retaliation for the employee’s exercise of his or her first amendment rights, will prevail.
The majority places undue emphasis on what it sees as the cumulative disruptive nature of Hesse’s relationship with the defendants.10 What the majority fails to fully comprehend is that to prevail an employee must prove not only that his or her speech is protected, but that it was a substantial or motivating factor in the employer’s adverse job action. Furthermore, the employer can defend itself simply by showing that it would have taken the same adverse action in the absence of the protected speech. An employer is not prohibited from taking adverse job action against employees who disrupt the workplace, but an employer cannot do so in retaliation for an employee’s constitutionally protected right to free speech.
Some of Hesse’s speech is deserving of first amendment protection, and I would therefore reverse and remand for a new trial.

. The majority argues that in reaching the conclusion that some of Hesse’s speech was related to matters of public concern I fail to consider the form and context of his speech. I respectfully disagree. The Connick "matter of public concern” test and the Pickering balance are independent analyses which must be applied consecutively to determine whether a public employee’s speech is protected under the first amendment. The form, content and context of an employee’s speech can lead to the conclusion that it is related to a matter of public concern; yet, the court may subsequently conclude under the Pickering balance that the speech is not protected by the first amendment.
Just as the content alone of an employee’s speech cannot insure first amendment protection, neither can the context of the speech automatically remove that protection. The mere fact that an employee is involved in an ongoing dispute with his or her employer does not mean that as a matter of law his or her speech can never relate to a matter of public concern under Connick. In fact, in Connick itself the Court held that some of the plaintiffs speech related to a matter of public concern, even though the plaintiff was involved in an ongoing dispute with her supervisor. Connick, 461 U.S. at 149, 103 S.Ct. at 1691. See also Rode v. Dellarciprete, 845 F.2d at 1200-1203 (3rd Cir.1988) (employee’s speech dealing with matter of public concern protected by first amendment even though speech arose out of employee’s personal employment problem).


. Not every instance of an employee's speech will share the same form, content and context. Simply because some of an employee’s speech is not protected by the first amendment, either because it is not related to a matter of public concern under Connick or is not protected under the Pickering balance, it does not necessarily follow that none of the employee’s speech is protected. The district court erred in this case because it improperly instructed the jury that all of Hesse’s speech was protected. The majority errs because it improperly concludes that none of Hesse’s speech is constitutionally protected. The proper approach is to apply the appropriate legal analysis to each instance of Hesse's speech to determine its protected status.
In Knapp, for instance, this court analyzed a teacher's speech and concluded that his statements to the school board regarding his evaluations and class assignments did not address matters of public concern and were therefore unprotected. His statements about the travel reimbursement for coaches, the sufficiency of the school’s liability insurance for athletic activities, and complaints about the district’s grievance procedures, however, were of interest to the community and therefore dealt with matters of public concern. Knapp, 757 F.2d 827. See also Connick, 461 U.S. 138, 103 S.Ct. 1684, 75 L.Ed.2d 708 (one question in an employee’s questionnaire asking co-workers if they felt pressure to work on specified political campaigns dealt with an issue of public concern, but the remainder of the questionnaire did not).


.The majority agrees that Hesse’s memorandum of December 8, 1984 addressed a matter of public concern. The majority, however, neglects to consider the constitutionally protected nature of Hesse’s speeches on the same topic before the Board of Education on October 13, 1984 and other occasions. See infra note 6.


. Myers’ speech arose in the context of a personal dispute between Myers and Connick regarding her pending transfer to another office. In the context of this dispute, Myers’ speech threatened to disrupt the office, undermined Con-nick’s authority, and had the potential to destroy necessarily close working relationships in the office. As a result, the Cotut concluded that Myers’ first amendment rights were outweighed by the government's interest in effectively providing services to the public. Connick, 461 U.S. at 154, 103 S.Ct. at 1693.


. In applying the Pickering balance to Hesse's December 8 memorandum, the majority places undue weight on the nature of Hesse’s relationship with the school’s administration. The nature of this relationship, however, is neither the sole nor the most important factor in the balance.


.At trial Hesse testified that he spoke before the Board of Education on approximately eight separate occasions during the fall and winter of 1984-85. On these occasions Hesse spoke about the problems of student discipline in public education, grade fraud, competency testing for students and teachers, and teacher evaluation procedures. If this case were remanded, each of these instances of public speech would have *757to be analyzed to determine whether under Con-nick and Pickering they are protected by the first amendment. To the extent that Hesse was speaking about grade fraud and general disciplinary problems in public education, this speech relates to matters of public concern. Unless these other occasions involved different factors than those present when Hesse spoke to the Board of Education on October 13 about the issue of grade fraud, applying the Pickering balance to these additional instances of speech should lead to the conclusion that they are also protected by the first amendment.


. The majority asserts that because I "concede" that some of Hesse’s questions at the faculty symposium arose out of a dispute between Hesse and the school's administration, that this speech could not have been related to a matter of public concern under Connick. As previously noted, however, this argument improperly collapses the Connick "matter of public concern” test into the Pickering balance. See supra note 1. See, e.g., Rode, 845 F.2d at 1201 (in determining if speech deals with a matter of public concern, complete reliance on employee’s motivation for speaking is inappropriate). Furthermore, the mere fact that Hesse’s speech at the faculty symposium may have arisen out of a dispute with his employers is not dispositive of the Pickering balance. As is clear from the discussion in the text, a number of factors, of which Hesse’s ongoing disagreement with the administration is just one, lead to the conclusion that this speech is not protected by the first amendment.


. There may be more than two instances of protected speech depending on the specific facts of Hesse’s other addresses to the Board of Education during the fall and winter of 1984-85. See supra note 6.


. The majority’s discussion of the propriety of a remand for a new trial creates an unnecessary ambiguity. The majority concludes that Hesse’s memorandum of December 8, 1984 is not constitutionally protected under Pickering. The majority goes on to speculate, however, that "it would have been difficult, if not impossible, for a reasonable jury to have concluded that the single memorandum of December 8, 1984 was a substantial or motivating factor in the adverse job action_" Supra at 753. If as a matter of law none of Hesse’s speech is constitutionally protected under Pickering, there are no remaining factual issues for the jury. Nonetheless, the majority states that "it would be possible for us to remand for a new trial....’’ Id. If one accepts the majority’s holding that there is no constitutionally protected speech, a remand would not be permissible.


. I must also express my disagreement with the impression that the majority creates regarding the extent of first amendment protection for sarcastic speech. The majority appears to argue that sarcastic speech is somehow less deserving of first amendment protection than is "serious” speech. See supra at 752. The mere sarcastic nature of otherwise protected speech, however, cannot remove it from first amendment protection. The reader should not be left with a contrary impression.